Citation Nr: 1231385	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  94-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 20007 rating decision, issued in March 2007, in which the Appeals Management Center (AMC) granted service connection for PTSD and assigned an initial 10 percent rating, effective August 18, 1993.  In July 2007, the Veteran filed a notice of disagreement with the initial rating assigned.  In a November 2007 decision, the Board remanded the claim for an initial rating in excess of 10 percent for PTSD for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A SOC was issued in February 2008, and the Veteran's then-attorney submitted a statement accepted as a substantive appeal (in lieu of a VA Form 9) later that month.

In June 2009, the Board remanded the claim for an initial rating in excess of 10 percent for PTSD to the RO for the purpose of fulfilling the Veteran's requests for a hearing before a Decision Review Officer (DRO) and a member of the Board.  

In August 2009, the Veteran testified before a DRO at the RO; a transcript of that hearing is associated with the claims file.  Thereafter, additional development, to include a new VA examination, was completed by the RO.  Following this development, the RO continued its denial of the Veteran's increased rating claim (as reflected in June 2010 and August 2011 supplemental SOCs (SSOCs)).  

The Veteran was notified by letter dated in January 2012 that he was scheduled for a Travel Board hearing in April 2012.  In February 2012, the Veteran informed VA that he could not attend the April 2012 hearing and requested that it be rescheduled for a later date.  In a May 2012 letter, the RO notified the Veteran that it had upcoming hearings scheduled with the Board, but that it had been unable to reach the Veteran by telephone to see if he could attend one of the hearing dates.  Later that month, the Veteran telephoned the RO to state that he was unable to drive due to a recent stroke and that it was his desire that the RO forward his appeal to the Board for review and decision.  Under these circumstances, the Board finds that the Veteran has withdrawn his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

Following the Veteran's withdrawal of his hearing request, in June 2012, the RO returned the case to the Board for further appellate consideration.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Additionally, as explained in further detail in the remand below, the Veteran submitted evidence and argument during the pendency of his appeal that he is unable to work due to his service-connected PTSD.  Previously, in its June 2009 decision, the Board referred the issue of entitlement to a TDIU to the RO for consideration.  However, there is no indication that such issue was adjudicated by the RO.  Accordingly, and consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to this service-connected disability.  

The Board regrets further delaying the Veteran's appeal.  However, for reasons discussed in more detail below, these matters are again being remanded to the RO via the AMC, in Washington, DC, for further evidentiary and procedural development.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that the record reflects the Veteran was previously represented by Veterans of Foreign Wars of the United States.  In July 2007, the Board received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing  private attorney Richard P. Cohen as the Veteran's representative.  In correspondence received at the Board in January 2009, the attorney wrote that he was no longer representing the Veteran.  In February 2009, the attorney submitted a motion to withdraw as representative on the grounds that the he did not have sufficient time to continue to represent the Veteran.  The Board granted the attorney's motion in its June 2009 decision.  See 38 C.F.R. § 20.608(b) (2008).  The Board recognizes that the Veteran is now proceeding pro se in this appeal; however, arguments advance by his former representative, and attorney, will be considered in adjudicating the claims on appeal.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Effective November 7, 1996, VA revised its rating criteria for evaluating mental disorders, including PTSD.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  Prior to such date, PTSD was rated pursuant to criteria enumerated in 38 C.F.R. § 4.132, Diagnostic Code 9411 (also known as the General Rating Formula for Psychoneurotic Disorders).  As of November 7, 1996, such disability was rated pursuant to criteria enumerated in 38 C.F.R. § 4.130, Diagnostic Code 9411 (also known as the General Rating Formula for Mental Disorders).  There is no indication that the revised criteria were intended to have a retroactive effect.  Hence, the Board has a duty to adjudicate any rating claim only under the former criteria for any period prior to the effective date of the new PTSD criteria, and to consider the new criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the AMC awarded service connection for PTSD, effective August 18, 1993 (the date of the claim for service connection).  In the January 2007 rating decision, the AMC rated the Veteran's PTSD under the criteria effective from November 7, 1996 (i.e., 38 C.F.R. § 4.130, Diagnostic Code 9411 (also known as the General Rating Formula for Mental Disorders)).  Similarly, the February 2008 SOC and all subsequent SSOCs reference only the revised criteria for rating PTSD.  Thus, it does not appear that the Agency of Original Jurisdiction (i.e., the AMC or the RO) has ever properly evaluated the Veteran's PTSD prior to November 7, 1996 nor has it provided notice of the criteria used to evaluate PTSD during this time (i.e., 38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to November 7, 1996)).  

Under these circumstances, the Board finds a remand is required so that the RO can properly adjudicate the claim for a higher initial rating for PTSD prior to November 7, 1996, and provide notice to the Veteran of the pre-November 7, 1996 criteria used for such rating.  

Remand is also warranted such that the RO may consider the Veteran's assertions that he is entitled to a higher disability rating based on either an extra-schedular basis or through entitlement to a TDIU.  See e.g., July 2007 NOD.  

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular rating does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.

In this case, the RO has not considered section 3.321 in the matter of entitlement to a higher initial rating for PTSD.  Hence, to avoid any prejudice to the Veteran, the RO should consider the matter of a higher, extra-schedular rating for this disability in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
With regard to the newly-added issue of entitlement to a TDIU, the Board observes that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU until recently (i.e., January 24, 2011).  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

During the pendency of his appeal, the Veteran submitted evidence, to include a June 1996 decision by the Social Security Administration (SSA), indicating that he may be unable to work because of his service-connected PTSD.  Thus, he appears to raise the matter of his entitlement to a TDIU in the context of his claim for a higher initial rating.  Given this, the claim for a TDIU is essentially a component of the claim for a higher initial rating.  See Rice, 22 Vet. App. at 447.

The Board notes, however, that the RO has not adjudicated a claim for a TDIU due to service-connected PTSD.  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to this disability, and completing any action pertinent to such claim, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to PTSD, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard, Vet. App. at 384.

Prior to the RO's reconsideration of the Veteran's claim for a higher initial rating for PTSD, to include consideration of an extra-schedular rating and a TDIU, the Board finds that additional evidentiary development is necessary with respect to the matters on appeal.  

In cases involving a VA examiner's opinion that a finding cannot be rendered without resort to speculation, the United States Court of Appeals for Veterans Claims (Court) has indicated that the Board may only rely on such opinion if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  If no basis is provided by an examiner (or is not otherwise apparent in the Board's review), it is the Board's duty to remand for further development.  Id.  

In the present appeal, the record reflects that the Veteran has been diagnosed with a psychiatric disabilities in addition to his service-connected PTSD-namely, intermittent explosive disorder and an Axis II personality disorder.  When a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In April 2006, the Veteran underwent VA examination by a board of two licensed psychologists who, following independent examinations of the Veteran, concluded that "[i]t would be speculative to try to [parcel] out the effects of the [Veteran's] various diagnoses."  Conversely, a September 2011 VA examination report by a psychologist indicates that discernment is possible, and proceeds to list those symptoms associated with each psychiatric diagnoses.  The Board notes that the April 2006 examination report does not contain any explanation from the examining psychologists as to why the effects of the Veteran's nonservice-connected psychiatric disabilities cannot be distinguished from his service-connected PTSD.  Under these circumstances, and in light of the holding in Jones, the Board finds that a remand is necessary to obtain a supplemental opinion from the April 2006 board of psychologists which provides such explanation.  See Jones, 382 Vet. App. at 390 (stating that an examiner's use of the phrase 'without resort to mere speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner).  

Hence, the RO should forward the claims file to one or both of the psychologists who provided the April 2006 medical opinion for an addendum opinion addressing whether, based on further review of the record, the opinion that it would be speculative to try to parcel out the effects of the Veteran's various psychiatric diagnoses remains unchanged; and, if so, to provide a complete, clearly-stated rationale for that conclusion.  
Prior to arranging for further opinion, to ensure that that all due process requirements are met, and that the record before the examiner(s) is complete, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records, including mental health treatment records, from VA Medical Center (VAMCs) in Beckley, West Virginia (dated from October 1991 through September 1995), Pittsburgh, Pennsylvania (dated from December 1995 through April 2004), and Clarksburg, West Virginia (dated from March 2006 through January 2008).  There also appear to be incomplete records from the VAMC in Clarksburg (dated from April 1996 through September 2001).  

Lay statements and evidence contained within the record indicate that the Veteran reported seeking outpatient treatment at Beckley beginning in 1991; there is also evidence that he was enrolled in a PTSD treatment program at the Clarksburg VAMC in March 1996.  A December 1993 mental health progress note states that the Veteran is attending meetings at the Beckley Vet Center (in addition to his treatment at Beckley VAMC).  Finally, during the August 2009 DRO hearing, the Veteran testified that he had not received any treatment for PTSD in at least a year.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, it appears that there are outstanding records from the Beckley Vet Center (all dates), Beckley VAMC (prior to October 1991), and Clarksburg VAMC (prior to March 2006 and since January 2008), that pertain to the matters on appeal.  Hence, the RO should obtain from these facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, while these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  This letter should also explain how to establish entitlement to a higher rating for PTSD, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), as well as how to establish entitlement to a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal in light of all pertinent evidence and legal authority.  

The RO's adjudication of the claim for a higher initial rating should include consideration of whether 'staged ratings' (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999), are appropriate, as well as whether the criteria for assignment of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321, or a TDIU, pursuant to 38 C.F.R. § 4.16(a) or (b), are invoked at any point since the August 1993 date of claim.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to PTSD.

2.  The RO should obtain all outstanding, pertinent records of treatment of the Veteran from the Beckley Vet Center (all dates), Beckley VAMC (dated prior to October 1991), and Clarksburg VAMC (dated prior to March 2006 and since January 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain how to establish entitlement to a higher rating for PTSD on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), as well as how to establish entitlement to a TDIU due to PTSD, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to one or both of the two psychologists who provided the April 2006 medical opinion, for an addendum opinion.  

With respect to the Veteran's diagnosed psychiatric disabilities, the examiner(s) should indicate whether based on further review of the record, the previous opinion that it would require resorting to mere speculation to separate the effects of the Veteran's nonservice-connected psychiatric disabilities (i.e., intermittent explosive disorder and personality disorder) from his service-connected PTSD remains unchanged.  If so, the examiner(s) should provide a complete, clearly-stated rationale for that conclusion.  

The complete rationale for the conclusions reached should be set forth in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence and legal authority (to include 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(a) and (b), as appropriate).  As the criteria for rating PTSD under Diagnostic Code 9411 were revised effective November 7, 1996, in adjudicating the claim for a higher initial rating for PTSD prior to November 7, 1996, the RO should rate the disability using the criteria applicable prior to such date, as set forth in 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to November 7, 1996).  The RO's adjudication of the claim for a higher initial rating for PTSD should include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to November 7, 1996), as well as 38 C.F.R. §§ 3.321(b) and 4.16(a) and (b)), along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

